—Appeal unanimously dismissed without costs. Memorandum: The order granting defendant New York State Environmental *1021Facilities Corporation leave to serve an amended answer, as modified by this Court (City of Olean v New York State Envtl. Facilities Corp., 213 AD2d 1018 [decided herewith]), has rendered moot the appeal from the order addressed to the original answer (see, 100 Hudson Tenants Corp. v Laber, 98 AD2d 692; Business Council v Cooney, 86 AD2d 719; Smith v Russell Sage Coll., 78 AD2d 913, affd 54 NY2d 185; Waterman v Marpet, 281 App Div 896; 6 Carmody-Wait 2d, NY Prac § 34:7, at 55-56). (Appeal from Order of Supreme Court, Cattaraugus County, Francis, J.—Summary Judgment.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.